Citation Nr: 0629771	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for varicose veins.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for status post 
laceration, right forearm, with partial paralysis, as due to 
in-service aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction subsequently shifted to the Oakland 
RO.  

The RO should clarify whether the veteran seeks to pursue a 
claim of entitlement to service connection for diabetes 
mellitus, claimed as secondary to HIV medication as alleged 
in a June 2001 submission.  While the April 2003 rating 
decision denied service connection for diabetes mellitus, it 
did not address the veteran's contentions in this regard.  
Also, while the rating decision on appeal considered the 
matter of hepatitis C when it granted entitlement to non-
service-connected pension, it appears that the veteran sought 
service connection for the disability in a July 2001 letter-
the RO should address this accordingly.  


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
findings related to bilateral pes planus, nor does the post-
service medical evidence causally relate the veteran's 
disabilities to active service. 

2.  The veteran's service medical records do not contain any 
findings related to varicose veins (including lower extremity 
symptoms or objective manifestations related to aching pain 
or neuropathy), nor does the post-service medical evidence 
causally relate the veteran's disabilities to active service.

3.  In an unappealed April 1977 rating decision, the RO 
denied a claim of service connection for status post 
laceration of the right forearm with partial paralysis 
because the condition had existed prior to service and was 
not shown to have been aggravated therein.

4.  Evidence received since April 1977 is not material in 
that it does not bear directly and substantially on the 
specific matter of aggravation of a pre-existing disability.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 
(2006).

2.  Service connection for varicose veins is not warranted.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2006).

3.  The April 1977 rating decision denying service connection 
for status post laceration of the right forearm with partial 
paralysis is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.1103 (2006).

4.  New and material has not been received to warrant 
reopening a claim of service connection for status post 
laceration, right forearm, with partial paralysis, as due to 
in-service aggravation.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
May 2002, September 2002, and March 2004 letters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   Particularly, the 
veteran has been afforded the appropriate information in 
order to advance any contention regarding the claims 
considered herein.  All three letters mentioned above 
informed the veteran of any information and evidence needed 
to substantiate a claim of service connection.  Additionally, 
the March 2004 letter listed the evidence received at the RO 
pursuant to the other letters.  Also, the September 2002 
letter, in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), informed the veteran of the basis of the last final 
denial in April 1977 for a claim of service connection 
concerning his right forearm (that the disability was not 
considered to have been aggravated in service), and described 
the meaning of "new" and "material" evidence in order to 
reopen the claim.

As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient notification 
prior to the rating decision on appeal, and thereafter.  
After the September 2002 letter (which provided guidance on 
new and material evidence), the RO issued a December 2003 
statement of the case.  See also Mayfield v. Nicholson, 444 
F.3d 1328 (2005), holding that any timing error can be cured 
when VA employs "proper subsequent process."  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2004 letter, which stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO obtained the veteran's service medical records, and VA 
treatment records from 1995 to 2002.  Also, the file contains 
a March 1977 VA examination, and a VA general medical 
examination from February 1998.  

Further VA medical examination is not necessary because, as 
illustrated below, the record lacks evidence that establishes 
the veteran suffered an injury or disease in service or 
indicating that his disabilities are etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. 
Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 2006) (as 
amended August 7, 2006).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Service Connection

Bilateral Pes Planus and Varicose Veins

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), and for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

Establishing service connection requires medical diagnosis of 
current disability; medical, and in some circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Analysis

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
shows that service connection is not warranted for bilateral 
pes planus or varicose veins because such disabilities were 
not incurred in, or are otherwise related to military 
service.  

The veteran's entrance examination for military service was 
negative for any clinical abnormality concerning the 
veteran's feet or lower extremities.  On an attendant Report 
of Medical History, the veteran did not mention any symptoms 
related to feet or leg problems.  A February 1971 sick call 
treatment record indicated some tenderness over the proximal 
end of tibia and around patella, and that the veteran had a 
bruise over the left tibial tubercle-the assessor noted that 
the veteran would be able to work and would not be harmed by 
motion.  Later that day, the veteran was relieved of duty.  
In April 1971, the veteran had blisters on his feet, and had 
to soak them.  A November 1971 separation examination 
rendered a normal clinical evaluation concerning the 
veteran's feet and lower extremities.  

A March 1977 VA examination assessed the veteran's 
musculoskeletal system in regards to the veteran's complaint 
concerning his right forearm.  No reference to the veteran's 
feet and legs was made.

In a May 2001 claim, the veteran's representative asserted 
that the veteran sought service connection for bilateral pes 
planus, claimed as aggravated by military service.  The 
veteran contended that the entrance examination failed to 
notice his flat feet, and that marching in service with flat 
feet had caused aching and cramping in his legs.  Also, the 
claim asserted that the hardships of military service 
aggravated the weakened lower extremities, which in turn 
contributed to his development of bilateral pes planus and 
varicose veins.  

Medical evidence gathered pursuant to the claim contained VA 
records:  In 1997, the veteran complained of bilateral lower 
leg numbness.  A February 1998 VA general medical examination 
found mild varicose veins.  

An April 2001 VA podiatry clinic note found bilateral pes 
planus.  In May 2001, a neurology attending note assessed 
complaints of lower extremity pain, which the veteran had 
experienced since having polio at the age of seven.  The 
veteran experienced mainly intermittent spasms, cramps, and 
aches.  An October 2001 treatment note contained an 
impression of likely polyneuropathy in conjunction with post 
polio symptoms.  By December 2001, the veteran's active 
problem list included late effect polio.  In January 2002, it 
was noted that the veteran's post polio continued to affect 
his bilateral lower extremities with decrease in strength.  A 
February 2002 problem list included peripheral neuropathy, 
and in April several varicose veins were noted in bilateral 
calves.  

The veteran's service medical records are highly probative 
because the information therein reflects a contemporaneous 
recordation (or lack thereof in this case) of medical 
symptoms and treatment; that is, the information therein 
significantly helps an adjudicator determine whether a 
claimed injury or disease resulting in disability occurred 
during active duty.  Notably, the veteran's records are 
silent for complaints, recognition, or treatment of lower 
extremity (beyond an acute bruise) or foot problems.  His 
separation examination found clinically normal feet and lower 
extremities, which strongly weighs against a conclusion that 
the claimed disabilities were incurred in service.  

The other objective evidence received pursuant to the pending 
claims does not offer any post-service evidence of in-service 
incurrence of a bilateral foot disability or manifestation of 
current lower extremity weakness, varicose veins or 
neuropathy.  Therefore, a crucial element of service 
connection has not been met.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (recognizing that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Recent VA treatment records identify current medical 
problems, but do not show, or even suggest, for the purpose 
of VA regulation, 38 C.F.R. § 3.303(d), that the current 
problems were incurred in service or etiologically related to 
active service.  

It is also noted that the preceding disabilities were not 
subject to the veteran's initial post-service claim of 
service connection in 1977, and rather, he sought service 
connection several decades after service, which is a factor 
for consideration in denying the claim.  See generally, 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Because a preponderance of the probative evidence is against 
the claim, the benefit of the doubt is not for application.  
The claims of entitlement to service for bilateral pes planus 
and varicose veins are denied.  

New and Material Evidence
Right Arm

Legal Standards

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

Prior to August 29, 2001, "new and material evidence" was 
that which was not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the claim.  Hodge, 155 F.3d at 1362.  

During the pendency of this appeal, section 3.156(a) of 38 
C.F.R. was amended, but it was explicitly made applicable 
only to applications to reopen finally denied claims received 
by VA on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2003)).  The RO received the veteran's application to reopen 
the finally denied claim in April 2001; thus, the "old" 
version of 38 C.F.R. § 3.156 is applicable in this claim. 

As noted, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Analysis

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
indicates that any recently submitted evidence pursuant to an 
application to reopen a claim of service connection for 
status post laceration, right forearm with partial paralysis, 
is not material such that the claim should be considered 
again on the merits.  

Particularly, the record contains a September 1966 report of 
operation from Doctors Hospital regarding a surgical repair 
of the veteran's right ulnar nerve at the anterior aspect of 
the right arm.  

The veteran's service medical records contain an April 1969 
Report of Medical Examination that noted various scars on the 
veteran's right forearm; a Report of Medical History 
contained an attending physician's notation that the veteran 
had been in the hospital three years earlier for laceration 
of tendons and nerves in the right wrist, with some numbness 
along ulnar side.  A February 1970 record of medical care 
noted a defect of surgical repair to the nerve on right lower 
arm.  The attending physician noted that the veteran had had 
a right ulnar nerve laceration four years earlier, and had 
progressive repair and healing.  Primarily, the veteran had 
normal function and grasp with some loss of function of the 
4th and 5th fingers.   There was no sensory loss at all.  In 
October 1970, it was noted that the veteran's right 5th 
finger had poor abduction and adduction, and remained splayed 
out from the others-the impression was persistent partial 
ulnar nerve paralysis with atrophy of lumbricals.  A November 
1971 separation examination noted marks and scars, but did 
not identify any disability associated therewith.    

In February 1977, the veteran filed an application for 
compensation and referred to the ulnar nerve problem-he had 
gone into service with the disability, and complete use of 
his hands through the years had worsened the symptoms.  

At a March 1977 VA examination, the veteran asserted that he 
had no feelings in three fingers, and he had numbness in half 
of his right hand.  Too much exertion on the right hand made 
it rigid, and created aching.  The veteran asserted that he 
could not write.  The examiner performed a physical 
assessment and found a right little finger deviated about 20 
degrees, with approximation by the interossee muscles 
impossible.  The veteran could make and complete a full grip, 
and the movement of all fingers and thumb was within normal 
limits.  The right wrist could flex and extend to 60 degrees 
each, versus 70 degrees on the left.  By pinprick test, there 
was no altered sensation.  The diagnosis was status post 
laceration right forearm with reconstructive surgery prior to 
service, recovered with minimal evident physical 
disabilities.   

An April 1977 rating decision denied a claim of service 
connection for ulnar nerve and flexor capri ulnaris muscle 
damage, aggravated, because it was decided that the veteran's 
condition had existed prior to service and was not considered 
to be aggravated thereby.  The veteran did not appeal this 
determination.  

In January 1998, the veteran sought non-service-connected 
pension benefits, and thus underwent a February 1998 VA 
general medical examination.  His complaints involved the 
ulnar nerve, particularly that he had chronic numbness of the 
fourth and fifth fingers of the right hand.  The examiner 
found decreased sensitivity on the flexor and extensor 
service, and some muscle atrophy.  The veteran's overall hand 
strength was adequate.  

A May 2001 VA clinical record contained the veteran's report 
that he had cut his wrist very badly at the age of 16, and 
though the nerves had been reattached, it could not be 
totally repaired and he lived with it ever since.  Hand 
therapy was recommended for strengthening, and in October 
2001, an occupational therapy note recognized that the 
veteran had been scheduled twice for initial evaluation and 
had not shown for either appointment.  A January 2002 problem 
list referred to, among other things, ulnar nerve lesion.  In 
May 2002, the veteran complained of continued impaired 
function of the right forearm.  

None of the preceding evidence that was gathered pursuant to 
the veteran's April 2001 application to reopen a claim of 
service connection bears directly and substantially on the 
specific matter under consideration.  That is, while recent 
treatment records address current complaints regarding the 
veteran's right forearm, which therefore makes the evidence 
"new," the pivotal issue in this case regards whether a 
pre-existing injury was aggravated by service.  The April 
1977 rating decision addressed this question, and answered it 
in the negative.  The veteran did not appeal the latter final 
decision-thus, to presently reopen his claim, received 
evidence would have had to contemplate the medical question 
of aggravation.  See, e.g., Sondel v. West, 13 Vet. App. 213, 
218-19 (1999) (recognizing aggravation where the veteran's 
preexisting thigh condition permanently increased in severity 
during service to the point where he had to be discharged due 
to the medical condition).  

It is recognized that Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) addressed a pre-existing service injury concerning 
a veteran's gastrointestinal system; though that veteran had 
some symptoms during active duty, his separation examination 
noted the medical history but found no symptoms or 
abnormality relating to the veteran's gastrointestinal 
system.  The Maxson court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  

Given that the record lacks any new evidence that is also 
material, i.e., concerning the matter of aggravation of a 
pre-existing disability, after such an issue had been finally 
decided by the April 1977 rating decision, the Board finds no 
basis upon which to grant the veteran's current appeal.  The 
April 1977 decision remains final, and the appeal is denied.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for varicose veins is denied.  

New and material evidence having not been received to reopen 
a claim of service connection for status post laceration, 
partial paralysis of the right forearm, the claim remains 
final and the appeal is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


